

116 S4603 IS: Forest Health and Biomass Energy Act of 2020
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4603IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote the use of forest restoration residue harvested on National Forest System land for renewable energy, and for other purposes.1.Short titleThis Act may be cited as the Forest Health and Biomass Energy Act of 2020.2.FindingsCongress finds that—(1)the current forest health crisis is due in part to overstocked forests that are unable to withstand the effects of a changing climate, drought, insect outbreaks, and disease;(2)removing small, dead, and dying trees as part of an ecological restoration prescription improves forest health and resilience and reduces the risk of unnatural wildfire;(3)in many regions of the United States, the rate of harvesting dead and dying trees is not keeping pace with mortality of those trees;(4)there is an urgent need to establish industry capacity in the removal of timber residue and biomass material from small trees that are at high risk of catastrophic wildfire;(5)wood biomass energy is a renewable source of energy that can generally reduce carbon emissions and other pollutants from a wildfire, open-burning fire, or prescribed fire, if biomass material is removed from forest land that is at high risk of catastrophic wildfire;(6)comprehensive data on the forest biomass potential of fire-prone Federal land is needed from the Department of Energy and the Department of Agriculture;(7)using forest thinning and slash as fuel for biomass power plants reduces carbon impacts and greatly reduces the emissions of carbon and other pollutants compared to wildfire, open-burning fire, and prescribed fire; and(8)removing concentrations of dead and fire-prone trees reduces the risk to the public, firefighters, and private and public employees who work in forest land and of high-intensity burns once the trees begin to break and fall down.3.Definition of high hazard areaIn this Act, the term high hazard area means—(1)an area of Federal land or non-Federal land located in an area in which—(A)a project is carried out under—(i)the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303); or(ii)a good neighbor agreement entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a); and(B)drought, tree mortality, insect outbreaks, or disease pose an imminent wildfire risk to a community, public infrastructure, health, or safety; and(2)any area of National Forest System land located west of the 100th meridian. 4.Designation of high hazard areas(a)In generalThe Secretary of Agriculture shall—(1)as necessary, designate high hazard areas of National Forest System land; and(2)maintain on a website an updated list of high hazard areas designated under paragraph (1).(b)DurationLand designated as a high hazard area under subsection (a) shall retain that designation for a period of not less than 15 years, unless the Secretary of Agriculture, after consultation with the Governor of the State in which the high hazard area is located, determines that the designation is no longer warranted.5.Classification of timber residue in high hazard areas as no-valueFor the removal of timber located within a high hazard area that is covered by the Collaborative Forest Landscape Restoration Program established under section 4003 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303) or a good neighbor agreement entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), the Secretary of Agriculture shall not charge a stumpage rate or assign any value to—(1)a tree that is—(A)less than 12 inches in diameter at breast height; and(B)cut to reduce a fire hazard and make stands more fire resilient;(2)any forest processing residue or byproduct of forest restoration, such as the top or a branch of a tree harvested for higher-valued wood products; or(3)a large dead tree that is not suitable for higher-valued wood products because of decay.6.Assessment of Federal land for wood biomass energy potential(a)Assessment(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Energy (referred to in this section as the Secretary), in coordination with the Secretary of the Interior and the Secretary of Agriculture, shall produce a comprehensive assessment (referred to in this section as the assessment) of the potential to produce biomass energy from land under the administrative jurisdiction of the Secretary of the Interior and the Secretary of Agriculture, subject to paragraph (2).(2)Exempted landThe assessment shall not apply to land—(A)that is a component of the National Wilderness Preservation System;(B)on which the removal of vegetation is prohibited or restricted by an Act of Congress or a Presidential proclamation; or(C)that is a wilderness study area.(b)Supply inventory(1)In generalThe assessment shall include an inventory of forest biomass supplies located on Federal land that are suitable for energy use.(2)ClassificationThe supply inventory described in paragraph (1) shall distinguish between forest biomass supplies that—(A)are live trees;(B)are dead or salvage trees;(C)are prone to drought, insect outbreak, or disease;(D)are mill residue; and(E)may potentially be harvested.(c)Evaluation of potential sourcesThe assessment shall evaluate whether the forest biomass supplies listed in the supply inventory described in subsection (b) are potential wood biomass sources, such as—(1)logging waste, such as tops of trees that otherwise produce commercial sawlogs;(2)trees that are too small to meet saw timber merchantability specifications;(3)trees and ladder fuels that are likely to be removed as part of forest management prescriptions to restore forest health and resiliency;(4)dead trees that are unsuitable for manufacture of sawlogs due to decay, staining, or insect damage;(5)portions of harvested trees that cannot be made into solid wood products;(6)unutilized slash;(7)mill residues; and(8)other wood products suitable for energy use.(d)Infrastructure distribution and capacityThe assessment shall take into consideration—(1)the availability, potential, and distribution of the forest biomass supplies listed in the supply inventory described in subsection (b); (2)the infrastructure that supports existing wood products and biomass energy production on the land covered by the assessment; and(3)existing and projected forest biomass energy consumption in the United States. (e)EstimatesBased on the supply inventory described in subsection (b), the Secretary shall develop—(1)a 5- and 10-year estimate of biomass energy that may be produced from supplies listed in the inventory; and(2)estimates for the associated costs of transporting and processing those supplies for use as energy.(f)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing—(1)the assessment; and(2)the estimates developed under subsection (e).7.Wood biomass targetsThe President shall include in the annual submission of the budget of the United States Government under section 1105 of title 31, United States Code, an annual performance metric, which shall be established by the Secretary of Agriculture, for the harvest of wood biomass material in green tons made available for bioenergy markets.8.High Hazard Area Wood Biomass Fund(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the High Hazard Area Wood Biomass Fund (referred to in this section as the Fund).(b)Deposits(1)In generalThe Secretary of Agriculture (referred to in this section as the Secretary) may transfer such percentage as the Secretary determines to be appropriate of the revenue generated from base stumpage rates of timber sales that occur on National Forest System land (other than revenue described in paragraph (2)) to the Secretary of the Treasury for deposit in the Fund.(2)ExclusionsRevenue generated from sales described in paragraph (1) may not be transferred under that paragraph if the revenue would, in the absence of that paragraph, be—(A)deposited in the special fund established under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (46 Stat. 527, chapter 416; 16 U.S.C. 576b);(B)paid to a State, county, or territory under the Act of May 23, 1908 (35 Stat. 260, chapter 192; 16 U.S.C. 500); or (C)paid to a county under the Act of May 24, 1939 (53 Stat. 753, chapter 144; 43 U.S.C. 2621 et seq.).(c)Use of fundsAmounts in the Fund shall be used by the Secretary to assist timber operators and biomass energy producers with the collection, harvest, storage, and transportation (including by rail) of biomass material, such as byproducts of forest health treatments and hazardous fuels reduction projects, removed from National Forest System land in high hazard areas.(d)PriorityIn providing assistance under subsection (c), the Secretary shall give priority to an electricity generating unit that is fired at least 80 percent by coal and that converts to a majority of biomass power operations.(e)EffectNothing in this section affects the amount of a county payment under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.).